— EXHIBIT 4 —
From:               Zina Bash
To:                 Justin Boley
Cc:                 bterrell@terrellmarshall.com; amcentee@terrellmarshall.com; Kenneth Wexler; Zoran Tasic;
                    dgustafson@gustafsongluek.com; dhedlund@gustafsongluek.com; Michelle Looby; Dan Nordin;
                    mstevens@gustafsongluek.com; bcebulash@tcllaw.com; klandau@tcllaw.com; erosin@tcllaw.com; Warren
                    Postman; steve@hbsslaw.com; Steig Olson; Adam Wolfson; Barbara Mahoney; Albert Pak
Subject:            RE: Amazon
Date:               Thursday, August 5, 2021 11:33:19 AM


Justin, thanks for your note. As discussed, we see De Coster as covering all aspects of your cases and
so believe that consolidation for all purposes is warranted. We intend to file a motion to that effect.
We are aware of your stand-alone tying count and will decide whether that count should be
separately included in our complaint before final amendments are due.

Thanks again.

Zina Bash  ​




Partner

Keller | Lenkner
111 Congress Avenue, Suite 500 | Austin, TX, 78701
512.620.8375 ​| Email ​| Bio | Website




From: Justin Boley <jnb@wexlerwallace.com>
Sent: Thursday, August 5, 2021 10:25 AM
To: Zina Bash <zina.bash@kellerlenkner.com>
Cc: bterrell@terrellmarshall.com; amcentee@terrellmarshall.com; Kenneth Wexler
<kaw@wexlerwallace.com>; Zoran Tasic <zt@wexlerwallace.com>;
dgustafson@gustafsongluek.com; dhedlund@gustafsongluek.com; Michelle Looby
<mlooby@gustafsongluek.com>; Dan Nordin <dnordin@gustafsongluek.com>;
mstevens@gustafsongluek.com; bcebulash@tcllaw.com; klandau@tcllaw.com; erosin@tcllaw.com;
Warren Postman <wdp@kellerlenkner.com>; steve@hbsslaw.com; Steig Olson
<steigolson@quinnemanuel.com>; Adam Wolfson <adamwolfson@quinnemanuel.com>; Barbara
Mahoney <barbaram@hbsslaw.com>
Subject: RE: Amazon

Zina,

Thanks for taking the time this week to discuss consolidation. As noted on the phone, we think the
tying misconduct supports a separate and distinct case but we also understand that there are some
efficiencies to be gained by coordinating proceedings in front of the same judge. As such, we would
agree to consolidate the Hogan and Seberson actions with De Coster for the limited purpose of
coordinating logistics (i.e., a single master docket and possibly matching or close-to-matching
schedules, etc.), but we do not think consolidation for all purposes is appropriate. We can
coordinate discovery and other tasks where it makes sense but the substantive differences between
the MFN and Tying claims are sufficient enough in our view to warrant separate treatment.

Consistent with that approach, and to avoid inconsistent rulings, we would file a single amended
complaint combining the Hogan and Seberson actions. The amended complaint would drop our
Section 2 monopolization count and only proceed with the Section 1 tying count. That change would
eliminate the potential for inconsistent rulings on the monopolization relevant market element. If
this approach works for you, we can stipulate to consolidation for coordination purposes and come
up with language along those lines for the court.

Thanks again for talking with us this week and I hope we can work together. If it would be helpful for
us to get on the phone again, please let us know.

Justin N. Boley

WEXLER WALLACE LLP
55 West Monroe, Suite 3300 // Chicago, IL 60603
T 312.346.2222 // F 312.346.0022 // DIRECT T 312.261.4542




From: Zina Bash <zina.bash@kellerlenkner.com>
Sent: Monday, August 2, 2021 5:27 PM
To: Justin Boley <jnb@wexlerwallace.com>
Cc: bterrell@terrellmarshall.com; amcentee@terrellmarshall.com; Kenneth Wexler
<kaw@wexlerwallace.com>; Zoran Tasic <zt@wexlerwallace.com>;
dgustafson@gustafsongluek.com; dhedlund@gustafsongluek.com; Michelle Looby
<mlooby@gustafsongluek.com>; Dan Nordin <dnordin@gustafsongluek.com>;
mstevens@gustafsongluek.com; bcebulash@tcllaw.com; klandau@tcllaw.com; erosin@tcllaw.com;
Warren Postman <wdp@kellerlenkner.com>; steve@hbsslaw.com; Steig Olson
<steigolson@quinnemanuel.com>; Adam Wolfson <adamwolfson@quinnemanuel.com>; Barbara
Mahoney <barbaram@hbsslaw.com>
Subject: RE: Amazon

Justin,

Thanks for your email. We are available tomorrow at 1:00 CT to discuss. Conference line is below.
Look forward to speaking.

Toll-Free Dial-in (US/Canada): 1-800-201-6394
Conference Code: 321122

Zina Bash  ​




Partner

Keller | Lenkner
111 Congress Avenue, Suite 500 | Austin, TX, 78701
512.620.8375 ​| Email ​| Bio | Website




From: Justin Boley <jnb@wexlerwallace.com>
Sent: Monday, August 2, 2021 2:24 PM
To: Zina Bash <zina.bash@kellerlenkner.com>
Cc: bterrell@terrellmarshall.com; amcentee@terrellmarshall.com; Kenneth Wexler
<kaw@wexlerwallace.com>; Zoran Tasic <zt@wexlerwallace.com>;
dgustafson@gustafsongluek.com; dhedlund@gustafsongluek.com; Michelle Looby
<mlooby@gustafsongluek.com>; Dan Nordin <dnordin@gustafsongluek.com>;
mstevens@gustafsongluek.com; bcebulash@tcllaw.com; klandau@tcllaw.com; erosin@tcllaw.com;
Warren Postman <wdp@kellerlenkner.com>; steve@hbsslaw.com; Steig Olson
<steigolson@quinnemanuel.com>; Adam Wolfson <adamwolfson@quinnemanuel.com>
Subject: Re: Amazon

﻿
﻿Zina,

Thanks for reaching out. Are you and relevant team members available tomorrow 1:00pm central
for a call to discuss? If that’s a bad time, we could also do any time after 1:00pm.

Justin N. Boley
Wexler Wallace LLP
312.261.4542 (direct)
312.550.0450 (cell)
jnb@wexlerwallace.com


             On Aug 2, 2021, at 11:43 AM, Zina Bash <zina.bash@kellerlenkner.com> wrote:

         ﻿
         Counsel,

         We are counsel for Plaintiffs in De Coster et al. v. Amazon, Case No. 2:21-cv-00693, and
         believe that your cases, Hogan v. Amazon, Case No. 2:21-cv-00996, and Seberson v.
         Amazon, 2:21-cv-01009, are related to and should be consolidated with De Coster. We
         would like to file a stipulation to consolidate or motion to consolidate—depending on
         your view of consolidation—early this week. Would you let us know your position with
         respect to consolidation at your earliest opportunity? We are available to discuss with
         you live.

         Thank you.

         Zina Bash    ​




         Partner

         Keller | Lenkner
         111 Congress Avenue, Suite 500 | Austin, TX, 78701
         512.620.8375 ​| Email ​| Bio | Website
